Citation Nr: 0938745	
Decision Date: 10/13/09    Archive Date: 10/22/09

DOCKET NO.  06-26 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for left elbow bursitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1979 to April 1986 and again from September 1989 to 
July 2003.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri. 


FINDING OF FACT

The preponderance of the evidence is against the finding of a 
causal link between the Veteran's current left elbow bursitis 
and any incident of the Veteran's military service.


CONCLUSION OF LAW

The Veteran's left elbow disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1131, and 5107 (West 2002 and Supp. 2008); 38 C.F.R. §§ 
3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by a letter 
sent to the Veteran in June 2005.  That letter advised the 
Veteran of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence. See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b).  Since the Board has concluded that the 
preponderance of the evidence is against the claim for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim(s), and has in fact provided 
additional arguments at every stage.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The claimant has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
With regard to service connection claims, the Court held in 
the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
that an examination is required when (1) there is evidence of 
a current disability, (2) evidence establishing an "in-
service event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

The Veteran was afforded a medical examination in January 
2006 to obtain an opinion as to whether his left elbow 
condition can be directly attributed to service.  Cf. Duenas 
v. Principi, 18 Vet. App. 512, 517 (2004).  As noted below, 
the Board finds that the VA opinion obtained in this case is 
more than adequate, as it is predicated on a full reading of 
the private and VA medical records in the appellant's claims 
file.  Further examination or opinion is not needed because, 
at a minimum, there is no persuasive and competent evidence 
that the claimed conditions may be associated with the 
Veteran's military service.  This is discussed in more detail 
below.  

Thus, the Board finds that VA has satisfied the duty to 
assist the Veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim.  


Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for arthritis may be established based on a legal 
"presumption" by showing that either manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service. 38 C.F.R. §§ 3.307, 3.309(a).  Here, 
no legal presumption is applicable because the Veteran has 
never been diagnosed with arthritis, and the medical findings 
of degenerative changes and bursitis of the left elbow were 
not until years after service. 

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The Veteran alleges that his current left elbow disability is 
a result of his duties in the military and, specifically 
frequently falling on his elbows during parachute jump 
landings.  

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

The Veteran's DD-214 confirms the Veteran was in the Special 
Forces and received a parachutist badge for his years in the 
military service.  The Veteran's service treatment records, 
however, are largely silent as to any complaints, treatment 
or diagnoses of a left elbow disability.  The Veteran 
complained of a painful left elbow in August 1992, but did 
not indicate any specific trauma at that time.  X-rays taken 
in September 1992 were negative.  The Veteran also complained 
of a painful left arm in January 1993, but at that time there 
was no edema or abnormal range of motion.  The doctor 
diagnosed the Veteran with a strained muscle in the left arm. 
The rest of the Veteran's voluminous service treatment 
records are silent as to any complaints, treatment or 
diagnoses of a left elbow or left arm disability, to include 
the Veteran's multiple periodic examinations and 2003 
separation examination.  Despite the Veteran's statements 
that he injured his left elbow during a parachute jump, the 
service treatment records simply do not confirm any specific 
trauma to his left elbow.  In short, the records are devoid 
of findings consistent with a chronic disability.

Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service.  The crucial 
inquiry then is whether the Veteran's current left elbow 
disability is related to service.  The most competent and 
probative evidence indicates it is not.

After service, the Veteran first complained of left elbow and 
left forearm pain in April 2005, nearly two years after 
separation from the military.  At that time, the Veteran's 
complaint was of "sudden onset" of pain and swelling.  He 
also indicated he could not remember if he hit his elbow 
recently or not.  The VA doctor diagnosed the Veteran with 
olecranon bursitis and left arm contusion indicating the 
swelling should resolve in time.  

The Veteran was afforded a VA examination in January 2006.  
The examiner noted the Veteran's complaints of left elbow 
pain since 1993 when he landed on his elbows during a 
parachute jump.  The examiner diagnosed the Veteran with left 
elbow bursitis, opining as follows:

[The Veteran's left elbow bursitis was] not caused 
by or a result of [his military service].  [The 
Veteran's] left elbow complaints are a result of 
activity that can occur with daily activities he 
must continue as a part of life.

The Board finds the examiner's opinion compelling.  It is 
based on a thorough examination and a complete review of the 
claims folder.

In support of his claim, the Veteran filed a statement from 
his private treatment provider, a registered, certified 
physician's assistant (RPA-C).  In an August 2006 statement, 
the RPA-C indicated the Veteran's left elbow condition is a 
"chronic condition" and has been since his August 1992 in-
service treatment, which included NSAIDs.  

Although the Board cannot ignore medical evidence, it can 
discount its relevance.  Sanden v. Derwinski, 2 Vet. App. 97 
(1992).  In this case, the Board finds the private RPA-C 
statement less probative for the following reasons.  Although 
the RPA-C indicates he reviewed the Veteran's military 
records, his statement is in stark contrast to the records.  
More likely, the RPA-C merely reviewed the August 1992 
military record.  That is, the RPA-C's main contention is 
that the August 1992 treatment is indicative of a chronic 
condition in light of the fact that NSAID treatment was used.  
September 1992 x-rays, however, were negative.  The RPA-C 
does not reconcile or mention the x-ray results.  Also 
significant, the Veteran was on active duty for over a decade 
after the August 1992 treatment and was repeatedly examined 
for periodic examinations and on separation noting no left 
elbow abnormality or complaints.  That is, all of these 
examinations returned within normal limits with regard to his 
left elbow.  The only arguable relevant medical treatment 
after August 1992 includes one complaint of left arm pain in 
January 1993, found to be due to muscle strain.  

In short, and as indicated above, the service treatment 
records do not support a finding of incurrence of a chronic 
condition in the military.  The RPA-C did not include any 
examination results or detailed findings, but rather just a 
short statement.  Accordingly, it is unclear what, if any, 
diagnostic tests were used in rendering his diagnosis.  For 
these reasons, the Board finds the RPA-C's statement to be 
based on incorrect, or at the very least incomplete, facts 
and, therefore, not probative.  See Reonal v. Brown, 5 Vet. 
App. 458, 460-61 (1993).

In contrast, the January 2006 VA examiner conducted a 
thorough examination, indicating all test results, including 
x-ray results.  The VA examiner reviewed the Veteran's claims 
folder, to include service treatment records.  The VA 
examiner found the Veteran's disability not related to his 
military service, explaining as rationale that the Veteran's 
condition is due to degenerative changes from ordinary daily 
activities.  For these reasons, the Board finds the VA 
examiner's opinion far more probative. 

The Board further concludes the Veteran's testimony that he 
repeatedly injured his left elbow consistently falling on his 
elbows during parachute jumps simply not credible.  In 
accordance with the recent decision of the United States 
Court of Appeals for the Federal Circuit in Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (2006), the Board concludes 
that the lay evidence presented by the Veteran concerning his 
continuity of symptoms after service is generally credible 
regardless of the lack of contemporaneous medical evidence.  
The provisions concerning continuity of symptomatology do 
not, however, relieve the requirement that there be some 
evidence of a nexus to service.  For service connection to be 
established by continuity of symptomatology there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-
98 (1997). 

In this case, however, although the Veteran is competent to 
testify as to injuring himself in parachute jumps, he is not 
competent to conclude he developed a chronic disability in 
service because of those injuries.  The Board concludes, 
moreover, that multiple injuries in service simply is not 
credible.  The Veteran's service treatment records are 
voluminous.  They include detailed descriptions and treatment 
for several medical conditions and injuries, most 
significantly the Veteran's spine.  Upon discharge from the 
military, the Veteran claimed service connection for various 
joints due to injury from parachute jumps, to include the 
spine and ankles.  The Veteran's left elbow, on the other 
hand, was not claimed as an injured joint until years later.  
The Veteran's in-service treatment for his left elbow and 
left arm, moreover, was not due to any specific injury, but 
rather vague complaints of pain.  

The Board does not doubt the Veteran strained various muscles 
and joints in the military due to his parachute jumps.  It is 
doubtful given the record, however, that he developed a 
chronic left elbow disability in the military.  It simply is 
not credible that the Veteran would seek medical treatment 
for his left elbow after an alleged serious injury and not 
discuss the actual trauma.  The Veteran separated from the 
military in July 2003 and on separation, again, did not 
indicate any complaints of the left elbow.  

Again, the Board notes there is at least some medical 
evidence indicative of incurrence of a chronic left elbow 
disability during the Veteran's military service.  For 
reasons discussed above, however, the Board does not find the 
premise of incurrence of an in-service left elbow chronic 
disability probative.  Rather, the documented medical 
evidence merely indicates the Veteran was treated for left 
elbow and left shoulder pain/muscle strain.  The Veteran did 
not at those times or thereafter during his lengthy military 
career complain of chronic left elbow symptomatology and the 
Board finds it incredible he would not have, especially in 
light of his frequent in-service treatment for other medical 
conditions. 

Accordingly, the Board finds the most competent and probative 
medical evidence is against the Veteran's claim for service 
connection for a left elbow disability.  In light of the 
foregoing, the Board finds that the preponderance of the 
evidence is against the claim, and the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for a left elbow disability 
is denied.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


